Exhibit 10.2
SoundBite Communications, Inc.
Change in Control Agreement
March 29, 2010
Diane Albano
26 Skyview Lane
Sudbury, MA 01776
Dear Diane:
     This change in control agreement (this “Agreement”) will confirm the terms
of certain compensation due to you by SoundBite Communications, Inc. and any
successor (the “Company”) in the event of a Change in Control (as defined below)
of the Company. This Agreement supersedes and replaces your prior change in
control letter agreement with the Company.
     1. Definitions.
     (a) “Awards” means stock, options, awards and purchase rights granted to
you under any of the stock plans or stock option plans of the Company and
outstanding immediately before a Change in Control.
     (b) “Cause” means termination of your employment by the Company for either
of the following reasons:

  (i)   your willful misconduct or gross negligence in the performance of your
duties as an employee and officer of the Company (as determined by a majority of
the directors of the Company other than, if applicable, you); or     (ii)   your
criminal misconduct by you in connection with the performance of your duties as
an employee and officer of the Company.

     (c) “Change in Control” means:

  (i)   a sale by the Company, whether for cash or securities, of all or
substantially all of its assets; or     (ii)   a merger or consolidation of the
Company with or into another entity in a transaction where the shares of the
Company’s capital stock outstanding immediately prior to the closing of such
merger or consolidation represent or are converted into or exchanged for shares
that represent less than a majority of the shares of capital stock of the
resulting or surviving entity outstanding immediately after the closing of such
merger or consolidation.

Notwithstanding the foregoing, the issuance by the Company of its capital stock
in an equity financing, either in a private or public transaction, shall not
constitute a Change in Control.
     (d) “Employment Event” means:

 



--------------------------------------------------------------------------------



 



  (i)   the termination of your employment for any reason other than Cause;    
(ii)   a substantial reduction in the scope or nature of your responsibilities,
duties, authorities, position, powers or reporting structure or relationships in
effect immediately prior to a Change in Control (other than for Cause); or    
(iii)   the Company moves your place of employment more than 50 miles from the
location in effect immediately prior to a Change in Control.

     2. Acceleration of Vesting.
     (a) In the event of a Change in Control, 25% of all unvested Awards shall
become fully vested and exercisable effective immediately prior to the closing
of the Change in Control, provided that in the event the Company’s board of
directors does not, in connection with the Change in Control, make provision for
all of the Awards to be assumed, or substantially equivalent Awards to be
substituted, by the acquiring, succeeding or surviving corporation (as the case
may be), then all of the Awards shall become fully vested and exercisable
effective immediately prior to such closing.
     (b) In the event an Employment Event occurs within six months following the
closing of a Change in Control, all unvested Awards shall become fully vested
and exercisable effective immediately upon the occurrence of the Employment
Event:
     3. General.
     (a) Nothing in this Agreement is intended, or shall be construed, to
restrict or otherwise limit the Company’s right to terminate your employment
with or without Cause and with or without notice. This Agreement is not a
guarantee of continued employment, it being understood you are and continue to
be employed at will.
     (b) This Agreement shall constitute the sole and entire agreement between
the parties with respect to the subject matter hereof, and supersedes and
cancels all prior, concurrent and/or contemporaneous arrangements,
understandings, agreements and/or discussions, whether written or oral, by or
between the parties regarding the subject matter hereof; provided, however, that
this Agreement is not intended to, and shall not, supersede, affect, limit,
modify or terminate any of the following, all of which shall remain in full
force and effect in accordance with their respective terms: (i) any written
stock or stock option agreements between you and the Company (except as
expressly modified hereby); (ii) the Executive Retention Agreement entered into
between the Company and you as of the date hereof; (iii) any written agreements
between you and the Company concerning noncompetition, nonsolicitation,
inventions and/or nondisclosure obligations; and (iv) any written agreements
between you and the Company that do not relate to the subject matter hereof.
     (c) You may not assign any rights or delegate any duties or obligations
under this Agreement. The Company shall require its assigns and successors to
assume this Agreement and to agree to perform hereunder in the same manner and
to the same extent that the Company would be required to perform if no such
assignment or succession had taken place. Regardless of whether such an
agreement is executed, this Agreement shall inure to the benefit of, and be
binding upon, the Company’s respective successors and assigns and your heirs,
estate, legatees, executors, administrators, and legal representatives.

2



--------------------------------------------------------------------------------



 



     (d) The validity, interpretation, construction and performance of this
Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.
     Please indicate your acceptance of this Agreement by signing the enclosed
copy of this Agreement and returning it to me.

            Very truly yours,

SoundBite Communications, Inc.

      By:    /s/ James A. Milton       James A. Milton        President and
Chief Executive Officer     

     
Accepted and Agreed:
   
 
   
Diane Albano
   
 
   
/s/ Diane Albano
 
   

3